Citation Nr: 1007569	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-37 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses in the amount of $650,401.77 for services 
provided by Maricopa Medical Center in Phoenix, Arizona, from 
January 16, 2007, to February 27, 2007.


REPRESENTATION

Appellant represented by:	David L. Abney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 determination of the VA 
Medical Center in Phoenix, Arizona, which denied payment of 
unauthorized medical expenses in the amount of $650,401.77 
for services provided by Maricopa Medical Center in Phoenix, 
Arizona, from January 16, 2007, to February 27, 2007.


FINDINGS OF FACT

1.  The Veteran is an enrolled participant in the VA 
healthcare system and received VA healthcare services in the 
24 months prior to receipt of care for thermal burns covering 
between 15 and 20 percent of the total body surface area of 
the face, abdomen, left upper extremity, left lower 
extremity, and right lower extremity at Maricopa Medical 
Center in Phoenix, Arizona, from January 16, 2007, to 
February 27, 2007.

2.  Service connection is not in effect for any disabilities.

3.  Due to the emergent nature of the Veteran's condition, VA 
care was not feasibly available at the time that the Veteran 
received care from Maricopa Medical Center in Phoenix, 
Arizona, from January 16, 2007, to February 27, 2007.

4.  The medical evidence indicates that, at the time of the 
care, there was a medical emergency where delay would have 
been hazardous to the Veteran's life or health.

5.  The Veteran has been held liable financially for at least 
part of the costs of care.

6.  At the time of the motor vehicle accident which caused 
his injuries, it appears that both the Veteran and the other 
driver involved in the motor vehicle accident had automobile 
accident insurance coverage; thus, an alternate payor such as 
insurance or through worker's compensation is available.

7.  The Veteran has not exhausted all claims and remedies 
reasonably available to him against a third party for payment 
of the treatment that he received from Maricopa Medical 
Center in Phoenix, Arizona, from January 16, 2007, to 
February 27, 2007.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses in the amount of $650,401.77 for services 
provided by Maricopa Medical Center in Phoenix, Arizona, from 
January 16, 2007, to February 27, 2007, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.54, 17.120, 17.130, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Board observes that VCAA notice is not 
required because the issue presented involves a claim which 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  As will be 
explained below, the Veteran incurred unauthorized medical 
expenses for emergency care at a private facility for 
treatment of a nonservice-connected disability.  Because both 
the Veteran and the other driver involved in the motor 
vehicle accident (which caused the injuries for which he 
sought treatment) had automobile accident insurance coverage 
at the time of the motor vehicle accident, however, his claim 
for reimbursement or payment of unauthorized medical expenses 
must be denied as a matter of law.  38 U.S.C.A. §§ 1703, 
1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1002.

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  To be eligible for reimbursement under section 1725, 
the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent lay person would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions could be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (2009).

Under 38 U.S.C.A. § 1728(a), VA may pay or reimburse Veterans 
for medical expenses incurred in non-VA facilities where (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a Veteran 
in need thereof (A) for an adjudicated service- connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
Veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 2002 & Supp. 2009); see also 38 C.F.R. § 17.120 (2009).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that all three of these statutory 
requirements must be met before payment may be authorized.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2009).

Factual Background

The Veteran contends that he is entitled to payment of 
unauthorized medical expenses in the amount of $650,401.77 
for services provided by Maricopa Medical Center in Phoenix, 
Arizona, from January 16, 2007, to February 27, 2007, because 
he received emergency and continuing care for very severe 
burns affecting between 15 and 20 percent of his total body 
following a serious motor vehicle accident which occurred on 
January 16, 2007.  

A review of the accident report completed by the Arizona 
Department of Public Safety at the time of the Veteran's 
motor vehicle accident on January 16, 2007, indicates that 
the Veteran's Ford truck was struck by another vehicle, hit a 
highway retaining wall, and burst in to flames.  The report 
also indicates that the driver of the vehicle which struck 
the Veteran's truck was insured by a Farmer's insurance 
company policy.  It was noted that the Veteran's insurance 
information could not be obtained due to a medically-induced 
coma.

A review of the Veteran's emergency room (ER) records from 
Maricopa Medical Center indicates that he was brought to the 
ER on January 16, 2007, as a "level one red burn trauma" 
following a motor vehicle accident in which his vehicle 
"went off the road and caught fire."  The Veteran sustained 
burns primarily to his left side.  On arrival at the ER, he 
was noted to have singed eyebrows, hair, and facial hair.  He 
had soot in his mouth, airway, and vocal cords.  The Veteran 
was turned over to the care of the trauma burn team.  

While hospitalized at Maricopa Medical Center from 
January 16, 2007, to February 27, 2007, the Veteran had 
multiple surgeries.  On January 19, 2007, tangential excision 
of the Veteran's burn wounds from his face, thigh, abdomen, 
and left arm with application of skin grafts was performed.  
The post-operative diagnosis was 15 percent total body 
surface area burns to the face, right thigh, abdomen, and 
left arm.  On January 19, 2007, tangential excision and 
split-thickness allograft placement to the left upper 
extremity, left lower extremity, and left flank also were 
performed.  Major debridement of the face also was performed 
on that date.  The pre-operative and post-operative diagnoses 
were thermal burn.  Additional skin graft surgery was 
performed on January 26, 2007, to treat the Veteran's thermal 
burns.

When Maricopa Medical Center submitted a claim to the VA 
Medical Center in Phoenix, Arizona, in March 2007, for the 
cost of the Veteran's care in January and February 2007, the 
itemized claims forms listed "ATPP - Specialty" as the 
Veteran's "Insurance Plan Name or Program Name" and listed 
the Veteran's "Insurance Group" number.  In response to the 
question, "Is There Another Health Benefit Plan?" listed on 
the claims forms submitted to VA by Maricopa Medical Center, 
the box marked "Yes" was checked.  

In statements on his August 2007 Notice of Disagreement, the 
Veteran, through his attorney, contended that he had sought 
treatment at Maricopa Medical Center because there was no VA 
facility feasibly available to treat his severe burns on the 
day of his motor vehicle accident.  The Veteran also 
contended that "the presence of automobile liability 
insurance does not affect" VA's responsibility to pay for 
the vast bulk of his non-VA medical care.  

A review of the Veteran's outpatient treatment records from 
the VA Medical Center in Phoenix, Arizona, indicates that his 
daughter contacted VA in a telephone call on February 21, 
2007, and informed a VA social worker that her father had 
been involved in a motor vehicle accident on January 6, 2007, 
and had been admitted to Maricopa Medical Center.  [The 
reference to January 6, 2007, in these records likely is a 
typographical error because the Veteran's motor vehicle 
accident occurred on January 16, 2007.]  The Veteran's 
daughter also informed the VA social worker with whom she 
spoke on February 21, 2007, that the person who had caused 
the motor vehicle accident involving her father was insured 
"but the family has no idea how much will cover the 
extensive costs of [the Veteran's] care."  In a telephone 
call on February 27, 2007, a private nurse practitioner 
informed the VA social worker that the Veteran was being 
discharged that day from the Arizona Burn Center and needed 
follow-up care for his burn wounds.

In a letter to the Veteran's attorney dated in April 2007 and 
submitted by the Veteran's attorney to VA, Maricopa Medical 
Center provided copies of the Veteran's medical bills.  
Maricopa Medical Center noted in its letter to the Veteran's 
attorney that there would be "an adjustment after payment by 
the insurance carrier" although this adjustment was not 
reflected in the current outstanding balance on the medical 
bills.  A review of the Veteran's medical bills from Maricopa 
Medical Center shows that claim [redacted] was filed 
with Allstate insurance company on April 4, 2007, and claim # 
[redacted] was filed with Gammage and Burnham insurance 
company on April 4, 2007.

In December 2007, the Veteran, through his attorney, 
submitted a signed "Authorization To Disclose Health 
Information" in which he requested that VA release all 
records pertaining to "billing and benefits issues regarding 
medical treatment" to his attorney "for the purpose of 
pursing claims against third parties."

In a May 2008 affidavit submitted to VA by the Veteran's 
attorney, Daniel M. Caruso, M.D., director of the Arizona 
Burn Center at Maricopa Medical Center, stated that he had 
been the attending physician for the Veteran when he had been 
treated at Maricopa Medical Center between January 16, 2007, 
and February 27, 2007.  Dr. Caruso stated that, on 
January 16, 2007, the Veteran was involved in a motor vehicle 
accident where the force of the collision ruptured the fuel 
tank on his truck and it burst in to flames.  

As a result of the accident, the Veteran suffered 20 percent 
total body surface area third-degree gasoline fire and 
explosion burns to his face, torso, and all of his 
extremities.  The Veteran was transported to the Arizona Burn 
Center at Maricopa Medical Center following this motor 
vehicle accident.  Dr. Caruso noted that "the bills for [the 
Veteran's] care and treatment at the Arizona Burn Center are 
bills for a continuation of his emergency care as well as his 
burn center care."  See Declaration of Daniel M. Caruso, 
M.D., dated May 19, 2008 ("Declaration"), at pp. 2,  13.  
Dr. Caruso stated that the "severe, life-threatening burns 
like those that [the Veteran] suffered require immediate, 
highly specialized care at qualified burn centers."  See 
Declaration, at  16.  Dr. Caruso stated that the Veteran was 
a patient at the Arizona Burn Center for 41 days.  Dr. Caruso 
also stated that, if the Veteran had not been transferred 
immediately to the burn center after the motor vehicle fire 
and explosion, "he would have suffered catastrophic 
complications and, most likely, death."  Id., at  22.  
Dr. Caruso concluded that any transfer to the VA Medical 
Center in Phoenix, Arizona, would have been "not only 
useless, it would have placed [the Veteran] at extreme risk 
of loss of life."  Id, at  23.

The Veteran testified at his August 2009 Board hearing that, 
at the time of his motor vehicle accident in January 2007, he 
had no medical or health insurance.  He also testified that 
he had no medical or health insurance with Allstate or 
Farmer's insurance companies.  The Veteran testified further 
that he was pursuing a product liability claim against Ford 
Motor Company as a result of his motor vehicle accident.  He 
also testified that he had been receiving regular outpatient 
treatment at the VA Medical Center for heart problems and for 
diabetes mellitus in the 24 months prior to his motor vehicle 
accident.

Analysis

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility. 38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 17.54 (2009).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, there is no evidence that VA gave the Veteran 
prior authorization for non-VA medical care at a private 
facility.

The Board finds that the criteria for entitlement to 
reimbursement or payment of unauthorized medical expenses in 
the amount of $650,401.77 for services provided by Maricopa 
Medical Center in Phoenix, Arizona, from January 16, 2007, to 
February 27, 2007, have not been met.  At the outset, the 
Board notes that, in order for the Veteran to be eligible for 
reimbursement or payment of the unauthorized medical expenses 
from Maricopa Medical Center, all of the criteria found in 
38 C.F.R. § 17.1002 must be met.  38 C.F.R. § 17.1002 (2009).  

In this case, the Veteran received emergency care at Maricopa 
Medical Center on January 16, 2007, for severe burns received 
as a result of a serious motor vehicle accident.  The 
Veteran's ER visit to Maricopa Medical Center on January 16, 
2007, clearly was a medical emergency because he suffered 
third-degree burns to between 15 and 20 percent of his total 
body area.  Dr. Caruso stated in his Declaration that any 
delay in treating the Veteran's serious burns risked causing 
his death.  Thus, the condition for which the Veteran 
initially sought treatment at Maricopa Medical Center on 
January 16, 2007, was one where delay would have been 
hazardous to his life or health.  38 C.F.R. § 17.1002(b).

It appears that VA care was not feasibly available at the 
time of the Veteran's motor vehicle accident.  Dr. Caruso 
stated in his Declaration that there were no burn wound 
treatment facilities available at the VA Medical Center in 
Phoenix, Arizona, which was the closest VA facility to the 
location of the Veteran's motor vehicle accident.  Dr. Caruso 
also stated that his own facility (the Arizona Burn Center at 
Maricopa Medical Center) was the closest facility that could 
provide the medically necessary treatment to save the 
Veteran's life following this accident.  The Veteran was 
brought to Maricopa Medical Center by ambulance after the 
motor vehicle accident.  38 C.F.R. § 17.1002(c).  

The Veteran's medical reimbursement claim also is for a 
"continued medical emergency" such that he could not have 
been transferred safely to a VA or other federal facility 
following his initial ER treatment at Maricopa Medical Center 
on January 16, 2007.  Dr. Caruso indicated in his Declaration 
that the Veteran's emergency care continued after his 
immediate treatment in ER and throughout his stay at Maricopa 
Medical Center from January 16, 2007, to February 27, 2007, 
for treatment of the severe burns he received as a result of 
the motor vehicle accident.  Indeed, the medical evidence, 
including Dr. Caruso's Declaration, shows that, following his 
motor vehicle accident, the Veteran underwent multiple skin 
graft surgeries and required other medical treatment which 
could be provided only at Maricopa Medical Center.  38 C.F.R. 
§ 17.1002(d).  

Next, the evidence shows that the Veteran is enrolled in the 
VA health care system.  He testified that he received VA 
medical care within 24 months of his being seen at Maricopa 
Medical Center.  38 C.F.R. § 17.1002(e).  

Although the records from Maricopa Medical Center indicate 
that the Veteran had no employer, these records also show 
that he had health insurance through "ATPP - Specialty" 
which was listed on the medical claims forms submitted by 
Maricopa Medical Center to VA in March 2007.   The Veteran 
has contended that he is liable financially to Maricopa 
Medical Center for at least part of the cost of his treatment 
and it appears that this facility has billed him for at least 
part of these costs.  38 C.F.R. §§ 17.1002(f),(g).  The 
treatment that the Veteran received from Maricopa Medical 
Center from January 16, 2007, to February 27, 2007, clearly 
was for injuries sustained in a motor vehicle accident.  
38 C.F.R. § 17.1002(h).  

It appears, however, that the Veteran has not exhausted all 
of his available remedies to recover against a third party or 
parties for payment for the treatment that he received.  It 
also appears that the Veteran still has "contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider."  Id.  The 
Board notes in this regard that, for purposes of medical 
expense reimbursement claims, a "third party" includes an 
automobile accident insurance carrier.  See 38 C.F.R. 
§ 17.1001(b)(4).  

The Board finds that the automobile insurance carrier who 
insured the other driver involved in the Veteran's motor 
vehicle accident is a third party against whom the Veteran 
has a remedy to recover payment for the treatment that he 
received at Maricopa Medical Center.  The record is replete 
with references to the insurance coverage held by the other 
driver involved in the Veteran's motor vehicle accident.  The 
driver of the other car involved in the Veteran's motor 
vehicle accident reported to the Arizona Department of Public 
Safety at the time of this accident on January 16, 2007, that 
he was insured by Farmer's insurance company.  Moreover, 
while the Veteran was hospitalized at Maricopa Medical 
Center, his daughter contacted a VA social worker and 
informed her that the other driver involved in the accident 
was insured although the amount of insurance coverage held by 
the other driver was unknown.  Maricopa Medical Center noted 
in April 2007 correspondence sent to the Veteran's attorney 
that there would be an adjustment in the outstanding balance 
on the Veteran's medical bills after payment by the insurance 
carrier although the outstanding balance in April 2007 did 
not include this adjustment.  

As noted above, the medical bills provided by Maricopa 
Medical Center to the Veteran's attorney in April 2007 
clearly show that separate claims were filed with Allstate 
insurance and Gammage and Burnham insurance companies.  The 
claim numbers for each of these claims were listed on the 
Veteran's medical bills along with the date that each claim 
was filed.  Maricopa Medical Center also informed the 
Veteran's attorney that there would be adjustment in the 
Veteran's medical bills after payment was received from an 
insurance company.  

It also appears that, despite his Board hearing testimony to 
the contrary, the Veteran also had automobile insurance 
coverage at the time of the motor vehicle accident.  The 
medical bills submitted by Maricopa Medical Center to VA in 
March 2007 for reimbursement showed that the Veteran was 
insured by "ATPP - Specialty" at the time of his motor 
vehicle accident.  The automobile insurance carrier who 
insured the Veteran at the time of his motor vehicle accident 
is another third party against whom he has a remedy to 
recover payment for the treatment that he received at 
Maricopa Medical Center.  

The issue is not whether the Veteran's automobile insurance 
coverage at the time of his accident also included health 
care coverage; as the Veteran testified in August 2009, he 
did not have any health insurance coverage with Allstate or 
Farmer's insurance companies at the time of his January 2007 
motor vehicle accident.  See Board hearing transcript dated 
August 11, 2009, at pp. 9.  Instead, the issue is whether 
there was automobile insurance coverage provided by a third 
party at the time of the motor vehicle accident in which the 
Veteran sustained injuries and later sought medical 
treatment.  If there was automobile insurance coverage at the 
time of the motor vehicle accident which caused the injuries 
sustained by the Veteran and treated by a non-VA medical 
facility, as in this case, then the Veteran is required by 
the relevant regulations to pursue a claim against the third 
party (in this case, the automobile insurance carrier) before 
he may pursue a medical expense reimbursement with VA.  
Contrary to the assertions of the Veteran's attorney, the 
existence of an automobile insurance policy held by the 
Veteran and/or other driver involved in the motor vehicle 
accident which caused his injuries and prompted his treatment 
at Maricopa Medical Center precludes reimbursement of his 
medical expenses until reimbursement from that source has 
been exhausted.  See 38 C.F.R. §§ 17.1001(b)(4), 17.1002(h).  

It appears further that the Veteran himself has conceded that 
there are additional third parties against whom he has 
recourse to seek reimbursement of his medical expenses for 
treatment at Maricopa Medical Center.  For example, the 
Veteran requested that VA release his medical billing records 
in December 2007 so that he could pursue claims against 
(unidentified) third parties.  The Veteran subsequently 
testified in August 2009 that he was pursuing a product 
liability lawsuit against the Ford Motor Company based on the 
motor vehicle accident.  Given the foregoing, the Board finds 
that the Veteran has not exhausted all of the remedies 
available to him against third parties to recover payment for 
the treatment that he received at Maricopa Medical Center 
from January 16, 2007, to February 27, 2007.  See 38 C.F.R. 
§§ 17.1001(b)(4), 17.1002(h).

The Board observes that service connection is not in effect 
for any disability.  Nor is there any objective medical 
evidence that any of the Veteran's burn wounds are associated 
with or aggravated a service-connected disability.  
38 U.S.C.A. §§ 1728(a)(2)(A) & (B).  The Board also notes 
that the Veteran was not totally disabled at the time of the 
treatment in dispute in this case.  38 U.S.C.A. § 1728(a)(C).  
Because all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, the Veteran is not 
eligible for reimbursement under section 1728.  See also 
38 C.F.R. § 17.1002(i).

In summary, because all of the criteria found in 38 C.F.R. 
§ 17.1002 have not been met, and because the Veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728, the 
Board finds that reimbursement or payment of unauthorized 
medical expenses in the amount of $650,401.77 for services 
provided by Maricopa Medical Center in Phoenix, Arizona, from 
January 16, 2007, to February 27, 2007, is not authorized.




ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses in the amount of $650,401.77 for services 
provided by Maricopa Medical Center in Phoenix, Arizona, from 
January 16, 2007, to February 27, 2007, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


